Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED MARCH 16, 2009 TO THE PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 At a meeting of the Board of Directors of Principal Funds, Inc. (PFI) held on December 19, 2008, the Board approved a Plan of Acquisition (the Plan) which provides for the reorganization of the MidCap Value Fund II (the Acquired Fund) into the MidCap Value Fund I (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, B, C, J, R-1, R-2, R-3, R-4, R-5 and Institutional Class shares of the Acquired Fund will receive Class A, B, C, J, R-1, R-2, R-3, R-4, R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on May 1, 2009. Acquired Fund shareholders who do not wish to become a shareholder of the Acquiring Fund may: (1) redeem shares of the Acquired Fund or (2) exchange shares of the Acquired Fund for shares of another PFI fund prior to the closing date of the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds also have substantially the same principal policies and risks in that both invest in midcap value securities. The Acquiring Fund also has a lower advisory fee rate and overall lower expense ratios than the Acquired Fund. The Acquired Fund also has better performance. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund, on an ongoing basis greater, prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees. The Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. The Reorganization does not require approval of shareholders of the Acquired Fund. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Comparison of Acquired and Acquiring Funds The following comparison of the Funds is a summary only. To better understand the differences between the investment policies, strategies and risks of the Funds, please refer to the prospectus and Statement of Additional Information for the Funds, which are available, free of charge, by calling us at 1-800-222-5852. MidCapValue Fund II MidCapValue Fund I (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of October 31, 2008: $309,632,000 $665,058,000 Investment Advisor: Principal Management Corporation (PMC) Sub-Advisors and Portfolio Managers: Jacobs Levy Equity Management, Inc. Goldman Sachs Asset Management, L.P. (Jacobs Levy) (GSAM) Bruce Jacobs, Ph.D . Dr. Jacobs serves as co-chief Dolores Bamford, CFA . Ms. Bamford is a Managing investment officer, portfolio manager, and co-director of Director and Portfolio Manager at GSAM. Ms. Bamford research. He co-founded Jacobs Levy in 1986. Dr. Jacobs joined as a portfolio manager for the Value team in April earned a BA from Columbia College, an MS in Operations 2002. She earned her masters degree in science from MIT Research and Computer Science from Columbia University, Sloan School of Management. She has earned the right to an MSIA from Carnegie Mellon University, and an MA in use the Chartered Financial Analyst designation. Applied Economics and a Ph.D. in Finance from the University of Pennsylvanias Wharton School. Andrew Braun . Mr. Braun is a Co-Chief Investment Officer, Managing Director and Portfolio Manager at GSAM. Mr. Ken Levy, CFA. Mr. Levy serves as co-chief investment Braun joined GSAM as a mutual fund product development officer, portfolio manager, and co-director of research. He analyst in July 1993. From January 1997 to April 2001, he cofounded Jacobs Levy in 1986. He earned a BA in was a research analyst on the Value team. He became a Economics from Cornell University and an MBA and an MA in portfolio manager in May 2001. Mr. Braun earned his MBA Business Economics from the University of Pennsylvanias from New York University Stern School of Business. Wharton School. He has earned the right to use the Chartered Financial Analyst designation. Scott Carroll, CFA . Mr. Carroll is a Managing Director and Portfolio Manager at GSAM. Mr. Carroll joined as a portfolio manager for the Value team in May 2002. He earned his MBA from the University of Chicago Graduate School of Business. He has earned the right to use the Chartered Financial Analyst designation. Sean Gallagher . Mr. Gallagher is a Co-Chief Investment Officer, Managing Director and Portfolio Manager at GSAM. Mr. Gallagher joined GSAM as a research analyst in May 2000. He became a portfolio manager in December 2001. Mr. Gallagher earned his MBA from New York University Stern School of Business. Eileen Rominger . Ms. Rominger is a Managing Director, Co-Chief Investment Officer and Portfolio Manager at GSAM. Ms. Rominger joined GSAM as a portfolio manager and Chief Investment Officer of the Value team in August 1999. She earned her MBA from the University of Pennsylvania Los Angeles Capital Management and Equity Research, Inc. (LA Capital) David R. Borger, CFA . Director of Research and Principal, L.A. Capital. Mr. Borger co-founded L.A. Capital in 2002 and is responsible for the development and management of the Dynamic Alpha Model (the firms proprietary stock selection model). He earned a BS from the Wittenberg University and an MA and MBA from the University of Michigan. He has earned the right to use the Chartered Financial Analyst designation. Christine M. Kugler . Director of Implementation and Principal, L.A. Capital. Ms. Kugler was with L.A. Capital at its founding and became a Principal in January of 2004. She earned a BA from the University of California, Santa Barbara. Stuart K. Matsuda . Director of Trading and Principal, L.A. Capital. Mr. Matsuda co-founded L.A. Capital in 2002. He earned a BBA from the University of Hawaii and an MBA from California State University Northridge. Hal W. Reynolds, CFA. Chief Investment Officer and Principal, L.A. Capital. Mr. Reynolds co-founded L.A. Capital in 2002. Mr. Reynolds earned a BA from the University of Virginia and an MBA from the University of Pittsburgh. He has earned the right to use the Chartered Financial Analyst designation. Thomas D. Stevens, CFA . Chairman and Principal, L.A. Capital. Mr. Stevens co-founded L.A. Capital in 2002. Mr. Stevens earned a BBA and MBA from the University of Wisconsin. He has earned the right to use the Chartered Financial Analyst designation. Investment Objective: Both Funds seek long-term growth of capital. Principal Investment Strategies: The Fund invests primarily in common stocks of medium Under normal circumstances, the Fund invests at least 80% capitalization companies. Under normal circumstances, the of its net assets (plus any borrowings for investment 2 Fund invests at least 80% of its net assets (plus any purposes) in a diversified portfolio of equity investments in borrowings for investment purposes) in common stocks of mid-cap issuers with a medium market capitalization (those companies with a medium market capitalization (those with with market capitalizations similar to companies in the market capitalizations similar to companies in the Russell Russell MidCap Value Index (as of the most recent calendar Midcap® Value Index (as of the most recent calendar year year end, the range was between approximately $0.02 end, this range was between approximately $0.02 billion billion and $13.8 billion)) at the time of purchase. Market and $13.8 billion)) at the time of purchase. Market capitalization is defined as total current market value of a capitalization is defined as total current market value of a companys outstanding common stock. If the market companys outstanding common stock. Companies may capitalization of a company held by the Fund moves outside range from the well-established and well-known to the new this range, the Fund may, but is not required to, sell the and unseasoned. The Fund may invest up to 25% of its securities. The Fund may invest up to 25% of its net assets assets in securities of foreign companies. in securities of foreign companies, including securities of issuers in emerging countries and securities quoted in Jacobs Levy selects stocks by using a value oriented foreign currencies. investment approach and using proprietary research that attempts to detect and take advantage of market GSAM selects stocks using a value oriented investment inefficiencies. Its approach combines human insight and approach. GSAM evaluates securities using fundamental intuition, finance and behavioral theory, and quantitative analysis and intends to purchase equity investments that and statistical methods in a proprietary process it refers to are, in its view, underpriced relative to a combination of such as disentangling. The disentangling process evaluates companys long-term earnings prospects, growth rate, free various market inefficiencies simultaneously, isolating each cash flow and/or dividend-paying ability. Consideration will potential source of return. be given to the business quality of the issuer. Factors positively affecting GSAMs view of that quality include the Jacobs Levy believes that disentangling provides more competitiveness and degree of regulation in the markets in reliable predictions of future stock price behavior than which the company operates, the existence of a simple single-factor analyses. Security valuation entails management team with a record of success, the position of sophisticated modeling of large numbers of stocks and the company in the markets in which it operates, the level of proprietary factors based on reasonable, intuitive the companys financial leverage and the sustainable return relationships. The firm examines a wide range of data, on capital invested in the business. The Fund may also including balance sheets and income statements, analyst purchase securities of companies that have experienced forecasts, corporate management signals, economic difficulties and that, in the opinion of GSAM, are available at releases, and security prices. attractive prices. LA Capital employs a quantitative approach for selecting securities it believes are favored in the current market environment. The firms proprietary Dynamic Alpha Model seeks to identify investor preferences for specific risk characteristics by analyzing valuation, income statement, balance sheet, industry and market-based factors. Expected returns are calculated for a universe of medium capitalization securities based on a securitys exposure and the Models expected return for each factor. The portion of the Funds assets managed by LA Capital are diversified across industries, common risk factors and companies. Through an optimization process, LA Capital seeks to control portfolio risks and implementation costs while striving to generate consistent results versus the Russell MidCap Value Index. Portfolio returns and risks are monitored daily by the investment team. Each month, the firms Portfolio Review Committee formally reviews the portfolio for compliance with investment objectives and guidelines. Beginning on or about July 1, 2009, PMC will invest between 10% and 40% of the Fund's assets in common stocks in an attempt to match or exceed the performance of the Fund's benchmark index for performance. The Fund's benchmark index for performance is Russell Midcap Value Index. PMC's strategy is an active quantitative approach to asset management which PMC refers to as "structured equity." PMC's structured equity strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in Russell Midcap Value Index. Through the structured equity strategy, PMC expects the Fund to achieve returns in excess of those of the Fund's Russell Midcap Value Index with lower risk and 3 improved predictability of returns for the entire Fund compared to the Russell Midcap Value Index. Hedging and Other Strategies: Each of the Funds may invest in inverse floating rate obligations, may engage in hedging transactions through the use of financial futures and options thereon and may also purchase and sell securities on a when-issued or forward commitment basis, invest in mortgage-backed securities, enter into repurchase agreements, invest in stand-by commitments, engage in swap agreements, and lend portfolio securities. Each of the Funds may invest in floating rate and variable rate obligations, including participation interests therein. Temporary Defensive Investing: For temporary defensive purposes in times of unusual or adverse market, economic, or political conditions, each Fund may invest up to 100% of its assets in cash and cash equivalents. In taking such defensive measures, either Fund may fail to achieve its investment objective. Fundamental Investment Restrictions: Each of the Funds is subject to the same fundamental investment restrictions which may not be changed without the approval of the shareholders of the Fund. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. Comparison of Investment Objectives, Risks and Strategies The Funds have the same investment objectives in that both Funds seek to provide long-term growth of capital. The Funds have substantially the same principal policies and risks in that both invest in midcap value securities. The Acquired differs in investment strategy and risk in that it is subject to active trading risk. The Acquiring Fund differs in that it has exposure to underlying fund risk as well as emerging markets risk. Further, as described above and beginning in July 2009, PMC is expected to begin to invest approximately 10% to 40% of the Acquiring Funds assets pursuant to its structured equity strategy. Comparison of Fees and Expenses of the Funds The Acquired Fund will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization including printing, mailing, and legal fees.Further, the Acquired Fund will also pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The following tables and examples compare fees and expenses of the Acquired Fund, the Acquiring Fund, and projected ("pro forma") estimated fees and expenses of the Acquiring Fund, assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. The tables and examples below are designed to assist shareholders in understanding the fees and expenses you may pay as an investor and the pro forma estimated fees and expenses of the Acquiring Fund that you may pay, assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. Fees and expenses shown were determined based on each Funds net assets as of the fiscal year ended October 31, 2008. Total Gross Net Acquired* Operating Operating Fund Total Management 12b-1 Other Fees and Expense Fees and Fees and Operating Fees Fees Expenses Expenses Reimbursement Expenses Expenses Expenses MidCap Value Fund II (Acquired Fund) Class A 1.00% 0.25% 0.66% 1.91% 0.56% 1.35% 0.00% 1.35% Class B 1.00% 1.00% 1.78% 3.78% 1.68% 2.10% 0.00% 2.10% Class C 1.00% 1.00% 2.11% 4.11% 2.01% 2.10% 0.00% 2.10% Class J 1.00% 0.45% 0.19% 1.64% N/A 1.64% 0.00% 1.64% Class R-1 1.00% 0.35% 0.54% 1.89% N/A 1.89% 0.00% 1.89% Class R-2 1.00% 0.30% 0.46% 1.76% N/A 1.76% 0.00% 1.76% Class R-3 1.00% 0.25% 0.33% 1.58% N/A 1.58% 0.00% 1.58% Class R-4 1.00% 0.10% 0.29% 1.39% N/A 1.39% 0.00% 1.39% Class R-5 1.00% N/A 0.27% 1.27% N/A 1.27% 0.00% 1.27% Institutional 1.00% N/A 0.07% 1.07% N/A 1.07% 0.00% 1.07% 4 MidCap Value Fund I (Acquiring Fund) Class A 0.99% 0.25% 0.66% 1.90% 0.55% 1.35% 0.02% 1.37% (8 ) Class B 0.99% 1.00% 1.78% 3.77% 1.67% 2.10% 0.02% 2.12% Class C 0.99% 1.00% 1.61% 3.60% 1.50% 2.10% 0.02% 2.12% Class J 0.99% 0.45% 0.19% 1.63%  1.63% 0.02% 1.65% Class R-1 0.99% 0.35% 0.54% 1.88% N/A 1.88% 0.02% 1.90% Class R-2 0.99% 0.30% 0.46% 1.75% N/A 1.75% 0.02% 1.77% Class R-3 0.99% 0.25% 0.33% 1.57% N/A 1.57% 0.02% 1.59% Class R-4 0.99% 0.10% 0.29% 1.38% N/A 1.38% 0.02% 1.40% Class R-5 0.99% N/A 0.27% 1.26% N/A 1.26% 0.02% 1.28% Institutional 0.99% N/A 0.03% 1.02% N/A 1.02% 0.02% 1.04% MidCap Value Fund I (Acquiring Fund) (Pro forma assuming Reorganization) Class A 0.99% 0.25% 0.66% 1.90% 0.55% 1.35% 0.02% 1.37% Class B 0.99% 1.00% 1.78% 3.77% 1.67% 2.10% 0.02% 2.12% Class C 0.99% 1.00% 2.11% 4.10% 2.00% 2.10% 0.02% 2.12% Class J 0.99% 0.45% 0.19% 1.63%  1.63% 0.02% 1.65% Class R-1 0.99% 0.35% 0.54% 1.88% N/A 1.88% 0.02% 1.90% Class R-2 0.99% 0.30% 0.46% 1.75% N/A 1.75% 0.02% 1.77% Class R-3 0.99% 0.25% 0.33% 1.57% N/A 1.57% 0.02% 1.59% Class R-4 0.99% 0.10% 0.29% 1.38% N/A 1.38% 0.02% 1.40% Class R-5 0.99% N/A 0.27% 1.26% N/A 1.26% 0.02% 1.28% Institutional 0.99% N/A 0.03% 1.02% N/A 1.02% 0.02% 1.04% (1) Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have been increased effective March 1, 2009. (2) The costs associated with the Reorganization are not reflected in the Annual Fund Operating Expense table. (3) PMC has voluntarily agreed to limit expenses of the Acquired Fund attributable to Institutional class shares and, if necessary, pay expenses payable by the Fund, excluding interest expense. The expense limit will maintain a total level of operating expenses(expressed as a percent of average net assets on an annualized basis) not to exceed 1.05%. The expense limit may be terminated at anytime. (4) Effective July 1, 2009 Principal will contractually limit the Funds Management Fees through the period ending February 28, 2011. The expense limit will reduce the Funds Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). (5) The Distributor has voluntarily agreed to limit the Acquired and the Acquiring Funds 12b-1 Fees normally payable by the funds. The expense limit will maintain the level of 12b-1 fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for class J shares. The expense limit maybe terminated at anytime. (6) PMC has contractually agreed to limit the Acquiring Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Acquiring Fund, excluding interest expense and Acquired Fund Fees and Expenses*, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.75%. PMC has contractually agreed to limit the Acquired Fund's expenses attributable to Class A, Class B, and Class C shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending October 31, 2009. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.35% for Class A, 2.10% for Class B, and 2.10% for Class C shares, respectively. PMC has contractually agreed to limit the Acquiring Fund's expenses attributable to Class A, Class B, and Class C shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses, through the period endingFebruary 28, 2010.The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.35% for Class A, 2.10% for Class B, and 2.10% for Class C shares, respectively. (8 ) * Acquired Fund Fees and Expenses are fees and expenses charged by other investment companies in which a Fund invests a portion of its assets. 5 Examples: The following examples are intended to help you compare the costs of investing in shares of the Acquired and Acquiring Funds. The examples assume that fund expenses continue at the rates shown in the table above, that you invest $10,000 in the particular fund for the time periods indicated,and then at the end of these periods, you either redeem all of your shares or you continue to hold your shares.The examples also assume that your investment has a 5% return each year. The examples should not be considered a representation of future expense of the Acquired or Acquiring Fund. Actual expense may be greater or less than those shown. Share Number of Years You Own Your Shares If you sell your shares: Class 1 Year 3 Years 5 Years 10 Years MidCap Value Fund II (Acquired Fund) Class A $755 $1,183 $1,638 $2,905 Class B 880 1,555 2,148 3,612 Class C 513 1,250 2,101 4,298 Class J 267 517 892 1,944 Class R-1 192 594 1,021 2,212 Class R-2 179 554 954 2,073 Class R-3 161 499 860 1,878 Class R-4 142 440 761 1,669 Class R-5 129 403 697 1,534 Institutional 109 340 590 1,306 MidCap Value Fund I (Acquiring Fund) Class A $682 $1,061 $1,473 $2,621 Class B 715 1,318 1,989 3,486 Class C 315 1,946 1,725 3,765 Class J 268 520 897 1,955 Class R-1 193 597 1,026 2,222 Class R-2 180 557 959 2,084 Class R-3 162 502 866 1,889 Class R-4 143 443 766 1,680 Class R-5 130 406 702 1,545 Institutional 106 331 574 1,271 MidCap Value Fund I (Acquiring Fund) (Pro forma assuming Reorganization) Class A $682 $1,061 $1,473 $2,621 Class B 715 1,378 1,989 3,486 Class C 315 1,039 1,912 4,163 Class J 268 520 897 1,955 Class R-1 193 597 1,026 2,222 Class R-2 180 557 959 2,084 Class R-3 162 502 866 1,889 Class R-4 143 443 766 1,680 Class R-5 130 406 702 1,545 Institutional 106 331 574 1,271 Share Number of Years You Own Your Shares If you do not sell your shares: Class 1 Year 3 Years 5 Years 10 Years MidCap Value Fund II (Acquired Fund) Class A $755 $1,183 $1,638 $2,905 Class B 380 1,155 1,948 3,612 Class C 413 1,250 2,101 4,298 Class J 167 517 892 1,944 Class R-1 192 594 1,021 2,212 Class R-2 179 554 954 2,073 Class R-3 161 499 860 1,878 Class R-4 142 440 761 1,669 Class R-5 129 403 697 1,534 Institutional 109 340 590 1,306 MidCap Value Fund I (Acquiring Fund) Class A $682 $1,061 $1,473 $2,621 Class B 215 978 1,789 3,486 Class C 215 946 1,725 3,765 Class J 168 520 897 1,955 Class R-1 193 597 1,026 2,222 Class R-2 180 557 959 2,084 Class R-3 162 502 866 1,889 Class R-4 143 443 766 1,680 Class R-5 130 406 702 1,545 Institutional 106 331 574 1,271 6 MidCap Value Fund I (Acquiring Fund) (Pro forma assuming Reorganization) Class A $682 $1,061 $1,473 $2,621 Class B 215 978 1,789 3,486 Class C 215 1,039 1,912 4,163 Class J 168 520 897 1,955 Class R-1 193 597 1,026 2,222 Class R-2 180 557 959 2,084 Class R-3 162 502 866 1,889 Class R-4 143 443 766 1,680 Class R-5 130 406 702 1,545 Institutional 106 331 574 1,271 Comparison of Fund Performance The bar charts below show how each Fund's total return has varied year-by-year, while the tables below show each Fund's performance over time (along with the returns of a broad-based market index and an index of funds with similar investment objectives for reference). An Fund's past performance is not necessarily an indication of how the Fund will perform in the future. Year-by-Year Total Returns (%) as of 12/31 Each Year MidCap Value Fund II (Acquired Fund) Institutional Shares Highest return for a quarter during the period of the bar chart above: Q4 '03 14.72% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -27.36% Year-by-Year Total Returns (%) as of 12/31 Each Year MidCap Value Fund I (Acquiring Fund) Institutional Shares Highest return for a quarter during the period of the bar chart above: Q4 '04 12.82% Lowest return for a quarter during the period of the bar chart above: Q4 '08 -23.74% 7 Average Annual Total Returns (%) for periods ended December 31, 2008 Past Past Life 1 Year 5 Years of Fund MidCap Value Fund II Class A -45.85 -4.45 -0.04 Class B -45.99 -4.23 Class C -43.72 -4.08 -0.09 Class J -43.26 -3.39 Institutional Class -42.27 -2.64 (after taxes on distributions) -42.45 -4.12 (after taxes on distributions an sale of shares -27.24 -2.11 R-1 Class -42.85 -3.51 R-2 Class -42.75 -3.38 R-3 Class -42.69 -3.22 R-4 Class -42.54 -3.04 R-5 Class -42.47 -2.90 Russell Midcap Value Index -38.44 0.33 3.31 Morningstar Mid-Cap Value Category Average -36.77 -1.07 1.72 Past Past Life 1 Year 5 Years of Fund MidCap Value Fund I Class A -39.53 Class B -39.64 Class C -39.64 Class J -36.81 Institutional Class -35.78 (after taxes on distributions) -35.93 (after taxes on distributions an sale of shares -23.06 R-1 Class -36.34 R-2 Class -36.24 R-3 Class -36.12 R-4 Class -35.99 R-5 Class -35.92 Russell Midcap Value Index -38.44 0.33 0.33 Morningstar Large Value Category Average -36.77 -1.07 -1.13 Lifetime results are measured from the date the Institutional Class shares were first sold (December 6, 2000). Class A and B shares commenced operations on June 28, 2005, and Class C shares were first sold on January 16, 2007. The returns for Class A, B, and C shares, for the periods prior to those dates, are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class A, B, and C shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. Institutional Class shares were first sold on December 6, 2000. Class J shares were first sold on March 1, 2001. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 6, 2000. After-tax returns are shown for Insitutional shares only and would differ for other classes of shares. After-tax returns are calculated using the historical highest individual federal marginal income-tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. The R-1 Class shares were first sold on November 1, 2004. The other R share classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the Institutional Class shares. Index performance does not reflect deductions for fees, expenses, or taxes. Lifetime results are measured from the date the Institutional Class shares were first sold (December 29, 2003). Class A, B, and C shares commenced operations on March 1, 2009. The returns for Class A, B, and C shares, for the periods prior to this date, are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class A, B, and C shares. The adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. Institutional Class shares were first sold on December 29, 2003. Class J shares were first sold on March 1, 2009. The returns for the periods prior to that date are based on the performance of the Institutional Class shares adjusted to reflect the fees and expenses of Class J shares. The 8 adjustments result in performance for such periods that is no higher than the historical performance of the Institutional Class shares. The Institutional Class shares were first sold on December 29, 2003. The R-1 Class shares were first sold on November 1, 2004. The other R share classes were first sold on June 1, 2004. For periods prior to the date on which these classes began operations, their returns are based on the performance of the Fund's Institutional Class shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for the periods prior to the date these classes began operations) that is no higher than the historical performance of the Institutional Class shares. Board Consideration of the Reorganization The Board, including the Independent Directors, considered the Reorganization pursuant to the Plan at its meeting on December 8, 2008. The Board considered information presented by PMC, and the Independent Directors were assisted by independent legal counsel. The Board requested and evaluated such information as it deemed necessary to consider the Reorganization. At the meeting, the Board unanimously approved the Reorganization after concluding that participation in the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. In determining whether to approve the Reorganization, the Board made inquiry into a number of matters and considered, among others, the following factors, in no order of priority: (1) the same investment objectives and substantially the same principal investment strategies shared by the Funds; (2) the absence of any differences in the Funds fundamental investment restrictions; (3) estimated trading costs associated with disposing of any portfolio securities of the Acquired Fund and reinvesting the proceeds in connection with the Reorganization; (4) expense ratios and available information regarding the fees and expenses of the Funds; (5) comparative investment performance of and other information pertaining to the Funds; (6) the prospects for growth of and for achieving economies of scale by the Acquired Fund in combination with the Acquiring Fund; (7) the absence of any material differences in the rights of shareholders of the Funds; (8) the financial strength, investment experience and resources of GSAM and LA Capital which currently serve as sub- advisors to the Acquiring Fund; (9) any direct or indirect benefits expected to be derived by PMC and its affiliates from the Reorganization; (10) the direct or indirect federal income tax consequences of the Reorganization, including the expected tax-free nature of the Reorganization and the impact of any federal income tax loss carry forwards and the estimated capital gain or loss expected to be incurred in connection with disposing of any portfolio securities that would not be compatible with the investment objectives and strategies of the Acquiring Fund; (11) the fact that the Reorganization will not result in any dilution of Acquired or Acquiring Fund shareholder values; (12) the terms and conditions of the Plan; and (13) possible alternatives to the Reorganization. The Boards decision to recommend approval of the Reorganization was based on a number of factors, including the following: (1) it should be reasonable for shareholders of the Acquired Fund to have similar investment expectations after the Reorganization because the Funds have the same investment objectives and substantially the same principal investment strategies and risks; (2) the Acquiring Fund has lower advisory fees and lower overall expense ratios than the Acquired Fund. (3) the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. 9
